                 Case 8-19-70713-las              Doc 10        Filed 01/31/19         Entered 02/01/19 00:19:48

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-70713-las
Kennia S Lucien                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-8                  User: dcorsini                     Page 1 of 1                          Date Rcvd: Jan 29, 2019
                                      Form ID: pdf008                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db             +Kennia S Lucien,   740 Washington St,   Baldwin, NY 11510-4547
9446746        +Mr. Cooper,   8950 Cypress Waters Blvd,   Coppell, TX 75019-4620

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion02.li.ecf@usdoj.gov Jan 29 2019 18:37:22     United States Trustee,
                 Office of the United States Trustee,   Long Island Federal Courthouse,
                 560 Federal Plaza - Room 560,   Central Islip, NY 11722-4456
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Richard A Jacoby   on behalf of Debtor Kennia S Lucien jacobylaw@yahoo.com
              United States Trustee   USTPRegion02.LI.ECF@usdoj.gov
                                                                                            TOTAL: 2
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
Case 8-19-70713-las   Doc 10   Filed 01/31/19   Entered 02/01/19 00:19:48
